Title: To Benjamin Franklin from the Marquis de Chabert, 14 January 1785
From: Chabert, Joseph-Bernard, marquis de
To: Franklin, Benjamin


				
					Paris, Rue royale Place de Louis XV le 14 Janvier 1785.
				
				Le Mis. de chabert chef d’Escadre a l’honneur de prévenir Monsieur Franklin qu’avant de donner à l’impression pour le volume de l’histoire de l’académie des sciences de 1783 un mémoire dans lequel un objet qui l’interesse se trouve traité, il a à coeur de le ui lire; il prie pour cela Monsieur Franklin de vouloir bien lui mander si, sans le derranger, il pourroit avoir l’honneur de l’aller voir Lundi 17 apres diner, ou de lui indiquer tel autre jour qui lui conviendroit mieux. Le Presidt. Täscher beau-frère du Mis. de chabert se propose de l’accompagner pour se réunir dans leur égal empressement de renouveller à Monsieur Franklin leur respectueux attachement.
				
				
					P.S. Je vous prie, Monsieur, de me faire réponse le plustot possible.
				
			 
				Notation: Le Ms. de Chabert.
			